DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
Response to Arguments
Applicant’s amendment filed 11/07/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous claim objections and the previous claim objections have been withdrawn.
Applicant’s arguments with respect to independent claim(s) 53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Karandikar is now cited to disclose a polyurethane foam loaded with an antimicrobial powder charge. Sessions is cited merely to teach the particle size of the antimicrobial powder charge.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 53, 56-58, 61, 63, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Karandikar et al (US 2012/0322903) in view of Sessions (WO 03/097727).
Regarding Claim 53, Karandikar discloses a wound dressing (¶ [0002-0004] indicates foamed polyurethanes with antimicrobial properties are useful for wound dressings), comprising:
a loaded wound dressing layer (foamed polyurethane with antimicrobial properties from loaded silver, ¶ [0002-0004, 0057-0058]) comprising:
	a polyurethane foam comprising a wound facing face and a reverse face (¶ [0057] indicates the foam is a polyurethane foam; ¶ [0002-0004] indicates the foam can be used for a wound dressing and the foam would necessarily have a face that faces the wound and a reverse face); and
	a powder charge of antimicrobial release additive pre-loaded within the foam (¶ [0034-0035, 0076-0077] indicates the silver saccharinate is located within the foam as a powder and is added to the reaction products that form the foam), wherein the antimicrobial release additive is homogeneously distributed within the loaded wound dressing layer, wherein the antimicrobial release additive is distributed by admixing solid concentrate of the powder charge with one or more of an isocyanate phase precursor, an aqueous phase precursor, and a liquid carrier phase for the polyurethane foam prior to polymerization (¶ [0060] indicates the antimicrobial compound is added to the aqueous phase precursor to form a stable, or homogeneous, blend of antimicrobials within the foam);
wherein the powder charge of antimicrobial release additive retains powder form after polymerization of the polyurethane foam (¶ [0034-0035, 0076-0077] indicates the silver saccharinate is located within the foam as a powder and therefore retains powder form after polymerization of the foam);
wherein the antimicrobial release additive comprises silver salt (¶ [0008-0011, 0076-0077]; silver saccharinate is a silver salt).
Karandikar is silent whether the antimicrobial release additive has a particle size on the order of 4 micron<D50<60 micron.
Sessions teaches a polyurethane foam loaded with a powder charge of antimicrobial release additive (¶ [0021, 0040]), where the antimicrobial release additive has a particle size on the order of 4 micron<D50<60 micron (¶ [0043, 0116] indicates the prepared foam includes 5% of silver by weight “as a powder having a particle size of from 7 to 15 micrometers”; this indicates the silver remains in powder form even after polymerization of the foam and the described particle size is fully within the claimed range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particle size of the antimicrobial release additive of Karandikar to be on the order of 4 micron<D50<60 micron, as taught by Sessions. Sessions indicates that antimicrobial silver powders within the particle size range of 4 micron<D50<60 micron are most preferred for the polyurethane foams and therefore are known in the art to be acceptable silver powder sizes for antimicrobial use (as motivated by Sessions ¶ [0043, 0116]).
The claim limitation, “wherein the antimicrobial release additive is homogeneously distributed within the loaded wound dressing layer by admixing one or more slurry phases of the powder charge or admixing solid concentrate of the powder charge with one or more of an isocyanate phase precursor, an aqueous phase precursor, and a liquid carrier phase for the polyurethane foam prior to polymerization” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Regarding Claim 56, Karandikar is silent whether the homogeneous distribution of antimicrobial release additive within the loaded wound dressing layer is formed by including the powder charge within the isocyanate phase precursor of the polyurethane foam prior to polymerization.
Sessions teaches the homogeneous distribution of antimicrobial release additive within the loaded wound dressing layer is formed by including the powder charge within the isocyanate phase precursor of the polyurethane foam prior to polymerization (¶ [0067]). Sessions indicates that the release additive can be added to either the aqueous phase or the isocyanate phase (¶ [0067]).
Therefore, it would have been obvious to modify the foam of Karandikar to have the antimicrobial release additive powder charge included within the isocyanate phase precursor of the polyurethane foam prior to polymerization, as taught by Sessions. Sessions indicates that the release additive can be added to either the aqueous phase or the isocyanate phase (¶ [0067]).
The claim limitation, “wherein the homogeneous distribution of antimicrobial release additive within the loaded wound dressing layer is formed by including the powder charge within the isocyanate phase precursor of the polyurethane foam prior to polymerization” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Regarding Claim 57, Karandikar further discloses the homogeneous distribution of antimicrobial release additive within the loaded wound dressing layer is formed by including the powder charge within the aqueous phase precursor of the polyurethane foam prior to polymerization (¶ [0060] indicates the antimicrobial compound is added to the aqueous phase precursor to form a stable, or homogeneous, blend of antimicrobials within the foam).
The claim limitation, “wherein the homogeneous distribution of antimicrobial release additive within the loaded wound dressing layer is formed by including the powder charge within the aqueous phase precursor of the polyurethane foam prior to polymerization” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Regarding Claim 58, the claim limitation, “wherein the homogeneous distribution of antimicrobial release additive within the loaded wound dressing layer is formed by including the powder charge within the liquid carrier phase of the polyurethane foam prior to polymerization” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Therefore, although Karandikar/Sessions does not specifically disclose including the powder charge within the carrier liquid phase for the polyurethane foam prior to polymerization, Karandikar/Sessions does teach the claim since Karandikar/Sessions discloses the homogeneous distribution of antimicrobial release additive within the loaded wound dressing is formed by admixing a powder charge with the aqueous phase precursor (¶ [0060] of Karandikar). The structure of Karandikar/Sessions is substantially the same as the claimed structure, and therefore Karandikar/Sessions reads on the claimed limitation.
Regarding Claim 61, Karandikar/Sessions is silent whether the antimicrobial release additive is in an amount of 1.4 mg/cm2 to 4 mg/cm2 at the wound facing face. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Karandikar/Sessions to have the antimicrobial release additive be in an amount of 1.4 mg/cm2 to 4 mg/cm2 at the wound facing face since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Karandikar/Sessions would not operate differently with the claimed antimicrobial release additive surface density and since silver is an effective antimicrobial at various surface densities, the device would function appropriately with an antimicrobial release additive surface density within the claimed range. Further, applicant places no criticality on the range claimed, indicating simply that the antimicrobial release additive surface density “may” be within the claimed ranges (¶ [0037] of the instant specification).
Regarding Claim 63, Karandikar is silent regarding a cover layer over the loaded wound dressing layer.
Sessions teaches a cover layer over the loaded wound dressing layer (¶ [0062]; the foam-forming mixture is poured onto an air and water impermeable substrate which serves as the cover layer in the wound dressing to maintain a sterile environment). The air and water impermeable substrate allows the dressing to maintain a sterile environment when placed upon a wound (¶ [0062]).
Therefore, it would have been obvious to modify the wound dressing of Karandikar/Sessions to include a cover layer over the loaded wound dressing layer, as taught by Sessions. this allows the dressing to maintain a sterile environment when placed upon a wound (as motivated by Sessions ¶ [0062]).
Regarding Claim 67, Karandikar is silent whether the powder charge further comprises superabsorbent polymer.
Sessions teaches the powder charge further comprises superabsorbent polymer (¶ [0034-0035, 0041, 0067]; the silver powder can be mixed with the hydrophilic agent/superabsorbent powder before being mixed in with the solutions, and therefore the combination of the two will serve as the powder charge as both are in powder form). This allows the dressing to effectively absorb wound discharge.
Therefore, it would have been obvious to modify the dressing of Karandikar/Sessions to have the powder charge further comprise superabsorbent polymer, as taught by Sessions. This allows the dressing to effectively absorb wound discharge.
Regarding Claim 68, Karandikar/Sessions is silent whether the antimicrobial release additive has particle size distribution of D50<10 micron. Karandikar/Sessions teaches the powder within the foam has a particle size of from 7 to 15 microns, but does not specify what the D50 of the particle size distribution is.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Karandikar/Sessions to have the antimicrobial release additive have a particle size distribution of D50<10 micron since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Karandikar/Sessions would not operate differently with the claimed particle size distribution and since the particles of the claimed size distribution would easily fit within a foam, the device would function appropriately with the claimed particle size distribution. Further, applicant places no criticality on the range claimed, indicating simply that the antimicrobial release additive particle size distribution “may” be within the claimed ranges (¶ [0099] of instant specification).
Regarding Claim 69, Karandikar further discloses the polyurethane foam comprises a plurality of cells and wherein the antimicrobial release additive is at least partially embedded within said cells (¶ [0024, 0072] indicates the polyurethane foam contains a plurality of open cells and the antimicrobial is distributed throughout the matrix and therefore at least some of the antimicrobial will be at least partially embedded within the cells).
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Karandikar et al (US 2012/0322903) in view of Sessions (WO 03/097727) further in view of Areskoug et al (US 2010/0196501).
Regarding Claim 60, Karandikar/Sessions is silent whether the antimicrobial release additive is selected from a group consisting of silver sulfadiazine, silver zeolite, silver sulfate, silver carbonate, silver chloride, silver nitrate, silver phosphate, silver citrate, silver acetate, silver lactate, and combinations therefore.
Areskoug teaches a silver containing foam structure, thus being in the same field of endeavor, where the silver is in the form of a silver salt such as silver sulfate, silver citrate, silver acetate, silver carbonate, silver lactate, silver phosphate, or mixtures thereof (¶ [0021]).
Therefore, it would have been obvious to modify the silver salt of Karandikar/Sessions to be selected from silver sulfate, silver citrate, silver acetate, silver carbonate, silver lactate, silver phosphate, or mixtures thereof, as taught by Areskoug. Karandikar indicates that the antimicrobial material is a weakly soluble silver salt (¶ [0008-0011, 0076-0077]), and therefore one of ordinary skill in the art would find it obvious to utilize any weakly soluble silver salt in the dressing of Karandikar/Sessions.
Claims 62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Karandikar et al (US 2012/0322903) in view of Sessions (WO 03/097727) further in view of Croizat et al (US 2011/0144599).
Regarding Claim 62, Karandikar/Sessions is silent regarding a wound contact layer below the loaded wound dressing layer.
Croizat teaches a negative pressure wound therapy system, thus being in the same field of endeavor of wound dressings, with a wound contact layer (10, Fig. 3) below the loaded wound dressing layer (foam 3, Fig. 3; ¶ [0127] indicates the foam can be loaded with silver by having the silver added to the curable compound). The wound contact layer ensures the dressing does not grow into or stick to the wound (¶ [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Karandikar/Sessions to include a wound contact layer, as taught by Croizat, to ensure the dressing does not grow into or stick to the patient’s wound (as motivated by Croizat ¶ [0131]).
Regarding Claim 64, Karandikar/Sessions is silent regarding a fluidic connector configured to connect the cover layer to a source of negative pressure.
Croizat teaches a negative pressure wound therapy system with a fluidic connector (negative pressure connection line 5, Fig. 3) configured to connect the cover layer (2, Fig. 3) to a source of negative pressure (7, Fig. 3). Negative pressure therapy is well known in the art to assist in wound healing (¶ [0003-0004]).
Therefore, it would have been obvious to modify the dressing of Karandikar/Sessions to include a fluidic connector configured to connect the cover layer to a source of negative pressure, as taught by Croizat, to assist in wound healing by applying a negative pressure to the wound (as motivated by Croizat ¶ [0003-0004]).
Claims 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Karandikar et al (US 2012/0322903) in view of Sessions (WO 03/097727) further in view of Luckemeyer et al (US 2014/0276491).
Regarding Claims 65 and 66, Karandikar/Sessions is silent regarding an absorbent layer over the loaded wound dressing layer, wherein the absorbent layer comprises superabsorbent particles.
Luckemeyer teaches an absorbent dressing, thus being in the same field of endeavor, with an absorbent layer (storage layer 154, Fig. 6A) over a loaded wound dressing layer (manifold layer 150, Fig. 6A; ¶ [0036-0037] indicates the manifold layer can be an open-celled polyurethane foam with silver or other antimicrobial agents added to the foam), wherein the absorbent layer (154, Fig. 6A) comprises superabsorbent particles (¶ [0040]; storage layer 154 comprises absorbent 156 which can be made of sodium polyacrylate superabsorbers). Having multiple layers that are capable of absorbing fluid allows the dressing to be used for heavily exuding wounds, reducing the amount of dressing changes and therefore reducing stress and pain for the patient.
Therefore, it would have been obvious to modify the dressing of Karandikar/Sessions to include an absorbent layer over the loaded wound dressing layer, wherein the absorbent layer comprises superabsorbent particles as taught by Luckemeyer (Fig. 6A, ¶ [0036-0037, 0040]). One of ordinary skill in the art would recognize that this increases the absorbent capacity of the dressing and will allow the dressing to hold more exudate, resulting in fewer dressing changes and less stress and pain for the patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781